DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-04-22 (herein referred to as the Reply) where claim(s) 1-12, 14-16, 21-26, 28-30 are pending for consideration.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

Claim Objections
Claim(s) 29
“wherein determining the condition has be satisfied comprises:” should be “wherein determining the condition has been satisfied comprises:”

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 21, 30 and 2-12, 14-16, 22-26, 28-29
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The independent claims have been amended to recite:
…an indication of power consumption category switching information comprising a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories to select from; and	
communicating using a first power consumption category of the set of power consumption categories selected by the UE based at least in part on the mapping.
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for a scenario in which mapping is a one-to-one relationship between the MCS and a corresponding power category does not reasonably provide enablement for mapping in a non-one-to-one relationship (i.e., many-to-many relationship).
Para. 0124 supports the one-to-one relationship where a single, selected power category is selected based on a single MCS:
…(e.g., the base station 105-a may indicate an MCS to power consumption category mapping to the UE 115-a, and the UE 115-a may select a power consumption category based on the MCS used for communications).
However, para. 0124 and the rest of the Specification fails to disclose how to implement the mapping and selection of power category where there is a many-to-many relationship in the mapping. 
A many-to-many mapping relationship between of MSC and power categories would include permutations of mapping that require further detail in order to reasonably convey to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the Examiner did find citations in the Specification corresponding to the claim text above, the citations in the Specification simply repeats the high-level language cited in the claims (i.e., the Specification effectively copies the claim limitation(s) and does not provide further technical detail as to how the limitation(s) are practiced/implemented).
In an example, the Specification lacks any description in the scenario where the claims are construed to:
a mapping of five modulation coding schemes to three power consumption categories of the set of power consumption categories to select from; and
communicating using a first power consumption category of the set of power consumption categories selected by the UE based at least in part on the mapping
The example above requires details as to how the five multiple MCS are mapped to the three multiple power categories (3:5 mapping) and further how does one selected the first category based on this hypothetical mapping. Mapping multiple elements to other multiple elements is highly complex and merits disclosure beyond the high-level language presented in the Specification.
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Hu_506 (US20130077506)
Claim(s) 1
CHENG_274 teaches
	determining UE capability information for a set of UE power consumption categories,  UE operates in different power operation modes according to different variables. For example, at least a power saving mode and the normal power consumption mode based on antenna panel status. Further each permutation of variables among the UE capability information can be considered  a "category" such that all possible permutation is considered a set of categories. <FIG(s). 5, 6; para. 0064, 0075, 0133-0134, 0138>.
	wherein a power consumption category of the set of power consumption categories corresponds to
an antenna configuration of the UE,  Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode.  <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065, 0133-0134>.
	transmitting an indication of the UE capability information for the set of power consumption categories to a network entity UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. <FIG(s). 5, 6; para. 0065, 0075, 0133-0134>.
receiving, after transmission of the indication of the UE capability information for the set of power consumption categories, an indication of power consumption category switching information After sending the UE capability, in one embodiment, an indicator for antenna panel status may be transmitted by the BS to indicate to a UE whether to enable/disable at least between a power saving mode or a normal power consumption mode. In the power saving mode, the UE may turn on a smaller number of antenna panels than that in the normal power consumption mode. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode (a transition between operating in a normal power mode to power saving mode using small number of antennas). In other embodiments, the BS sends control information (RRC or DCI) that configures the UE to operate in a particular power configuration. e.g., DRX and antenna panel status <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
CHENG_274 does not explicitly teach
	receiving an indication of power consumption category switching information comprising a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories to select from; and
	communicating using a first power consumption category of the set of power consumption categories selected by the UE based at least in part on the mapping.
However in a similar endeavor, Hu_506 teaches
	receiving an indication of power consumption category switching information comprising a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories to select from; and The UA is configured to receive an instruction from the base station including an MCS modifier and transmission power specification modifier. The instructions change the transmission parameters of the UE to improve communication quality. The instructions can be considered to "map" the MCS modified values and the modified power specification values because it is understood by the UE these parameters should be used concurrently for subsequent communications. (i.e., the UE knows it should use the particular modified MSC with the particular specification included in the same instruction by convention).  <FIG(s). 8, 9; para. 0034, 0072, 0075-0078>.
	communicating using a first power consumption category of the set of power consumption categories selected by the UE based at least in part on the mapping. UE communications using the transmission parameters of the received instructions <FIG(s). 8, 9; para. 0034, 0072, 0075-0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by Hu_506. One of ordinary skill in the art would have been motivated to make this modification in order to provide more efficient battery life that corresponds to power transmission parameters<para. 0042, 0050>.
Claim(s) 2
CHENG_274 teaches
In this interpretation,” power consumption level” is construed to a powered circuitry configuration. This interpretation is consistent with the Specification’s definition of power consumption level as it equates the level as a power circuitry configuration in at least Abstract and para. 0006, 0060, 0103.
further comprising: 
determining a power consumption level for each corresponding power consumption category of the power consumption categories based at least in part on 
circuitry associated with the power consumption category corresponding to the antenna configuration,  Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065, 0133-0134>.
Claim(s) 3
CHENG_274 teaches
In this interpretation,” power consumption level” is construed to a powered circuitry configuration. This interpretation is consistent with the Specification’s definition of power consumption level as it equates the level as a power circuitry configuration in at least Abstract and para. 0006, 0060, 0103.
wherein the indication of the UE capability information for the set of power consumption categories comprises the power consumption level for each power consumption category. The various antenna-related parameters settings can be considered different levels. For example, maximum supported of 1 antenna panels is considered a level for its respectively setting/category, and maximum supported of 4 antenna panels is considered another level and is based on circuitry panels associated with the antenna array. <FIGs. 1, 5; para. 0053-0054, 0134>]
Claim(s) 4
CHENG_274 teaches
	receiving, from the network entity, an indication to switch to a first power consumption category of the set of power consumption categories. In one embodiment, an indicator for antenna panel status may be transmitted by the BS to indicate to a UE whether to enable/disable at least between a power saving mode or a normal power consumption mode. In the power saving mode, the UE may turn on a smaller number of antenna panels than that in the normal power consumption mode. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. In other embodiments, the BS sends control information (RRC or DCI) that configures the UE to operate in a particular power configuration. e.g., DRX and antenna panel status <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
Claim(s) 14
CHENG_274 does not explicitly teach
selecting the first power consumption category of the set of power consumption categories based at least in part on a modulation coding scheme and the mapping.
However in a similar endeavor, Hu_506 teaches
selecting the first power consumption category of the set of power consumption categories based at least in part on a modulation coding scheme and the mapping.
The UA is configured to receive an instruction from the base station including an MCS modifier and transmission power specification modifier. The instructions change the transmission parameters of the UE to improve communication quality. The instructions can be considered to "map" the MCS modified values and the modified power specification values because it is understood by the UE these parameters should be used concurrently for subsequent communications. (i.e., the UE knows it should use the particular modified MSC with the particular specification included in the same instruction by convention). Accordingly, when the ‘one or more’ is taken to be one such that there is only one MCS mapped to one possible power category, implicitly when the UE adopted the instructions it selected the category in the instructions based on the given MCS modifier and power transmission parameter modifier <FIG(s). 8, 9; para. 0034, 0072, 0075-0078>.
	Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by Hu_506. One of ordinary skill in the art would have been motivated to make this modification in order to provide more efficient battery life that corresponds to power transmission parameters<para. 0042, 0050>.
Claim(s) 15
CHENG_274 teaches
wherein the indication of the set of power consumption categories comprises the antenna configuration of the UE for the power consumption category, UE operates in different power operation modes according to different variables. For example, at least a power saving mode and the normal power consumption mode based on antenna panel status. <FIG(s). 5, 6; para. 0063-0064, 0096-0070, 0075, 0133-0134, 0138>.
Claim(s) 16
CHENG_274 teaches
	selecting a first power consumption category of the set of power consumption categories based at least in part on the received indication of power consumption category switching information; selecting power saving mode based on indication from BS <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
	selecting  a number of antennas, based at least in part on the selected first power consumption category; and determining whether to turn on one or more portions of UE circuitry based at least in part on the corresponding selection of the number of antennas
selecting power saving mode based on indication from BS, which includes a mode to use a smaller number of antenna panels than what is currently being used. <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
Claim(s) 21
CHENG_274 teaches
	receiving an indication of user equipment (UE) capability information for a set of power consumption categories for the UE; UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. <FIG(s). 5, 6; para. 0065, 0133-0134>.
	determining a condition for UE operation in a first power consumption category of the set of power consumption categories; and BS determines an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time. For example a condition that ensures that the triggering/scheduling offset for the DL/UL channels/signals can fulfill the requirement of leading time for switching the antenna panel status of the UE <para. 0067-0068, 0078-0080, 0088, 0139>.
	transmitting, to the UE, after receipt of the indication of the UE capability information for the set of power consumption categories, an indication of power consumption category switching information UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. <FIG(s). 5, 6; para. 0065, 0075, 0133-0134>.
CHENG_274 does not explicitly teach
an indication of power consumption category switching information comprising a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories to select from based at least in part on the determined condition.
However in a similar endeavor, Hu_506 teaches
an indication of power consumption category switching information comprising a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories to select from based at least in part on the determined condition. The UA is configured to receive an instruction from the base station including an MCS modifier and transmission power specification modifier. The instructions change the transmission parameters of the UE to improve communication quality. The instructions can be considered to "map" the MCS modified values and the modified power specification values because it is understood by the UE these parameters should be used concurrently for subsequent communications. (i.e., the UE knows it should use the particular modified MSC with the particular specification included in the same instruction by convention).  <FIG(s). 8, 9; para. 0034, 0072, 0075-0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by Hu_506. One of ordinary skill in the art would have been motivated to make this modification in order to provide more efficient battery life that corresponds to power transmission parameters<para. 0042, 0050>.
Claim(s) 22
CHENG_274 teaches
further comprising: 
	identifying, based at least in part on the received indication, an antenna configuration of the UE for each power consumption category of the set of power consumption categories, wherein the condition is determined based at least in part on the identifying. Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. The configuration is based on the BS determining an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time. <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065-0068, 0078-0080, 0133-0134>. 
Claim(s) 28
CHENG_274 teaches
	determining the condition has been satisfied, wherein the indication of power consumption category switching information comprises an indication of the first power consumption category based at least in part on the determination that the condition for UE operation in the first power consumption category has been satisfied. The configuration is based on the BS determining an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time (a condition). Accordingly, the antenna configuration set by the base station indicates the condition was satisfies such that subsequent operations will ensure lead time synchronization between the UE and BS<FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065-0068, 0078-0080, 0133-0134>.
Claim(s) 29
CHENG_274 teaches
wherein determining the condition has be satisfied comprises: determining the UE is operating in the first power consumption category based at least in part on the received indication of UE capability information. UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. Further, BS determines an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time based on the UE capability <FIG(s). 5, 6; para. 0065-0068, 0078-0080, 0088, 0133-0134, 0139>.
Claim(s) 30
CHENG_274 teaches
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: <FIGs. 1, 24; para. 0194-0200 >]
determine UE capability information for a set of UE power consumption categories, UE operates in different power operation modes according to different variables. For example, at least a power saving mode and the normal power consumption mode based on antenna panel status. Further each permutation of variables among the UE capability information can be considered a "category" such that all possible permutation is considered a set of categories. Furthermore, a “normal power consumption” mode can be considered one of the power consumption categories <FIG(s). 5, 6; para. 0063-0064, 0096-0070, 0075, 0133-0134, 0138>.
wherein a power consumption category of the set of power consumption categories corresponds to
		a UE capability, Any of the UE capability variables as shown in FIG. 5 <FIGs. 5; para. 0134>]
an antenna configuration of the UE, Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065, 0133-0134>.
transmit an indication of the UE capability information for the set of power consumption categories to a network entity;  UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. <FIG(s). 5, 6; para. 0065, 0075, 0133-0134>.
receive, after transmission of the indication of the UE capability information for the set of power consumption categories, an indication of power consumption category switching information  After sending the UE capability, in one embodiment, an indicator for antenna panel status may be transmitted by the BS to indicate to a UE whether to enable/disable at least between a power saving mode or a normal power consumption mode. In the power saving mode, the UE may turn on a smaller number of antenna panels than that in the normal power consumption mode. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode (a transition between operating in a normal power mode to power saving mode using small number of antennas). In other embodiments, the BS sends control information (RRC or DCI) that configures the UE to operate in a particular power configuration. e.g., DRX and antenna panel status <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
CHENG_274 does not explicitly teach
receiving an indication of power consumption category switching information comprising a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories to select from; and
communicate using a first power consumption category of the set of power consumption categories selected by the UE based at least in part on the mapping.
However in a similar endeavor, Hu_506 teaches
receiving an indication of power consumption category switching information comprising a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories to select from; and The UA is configured to receive an instruction from the base station including an MCS modifier and transmission power specification modifier. The instructions change the transmission parameters of the UE to improve communication quality. The instructions can be considered to "map" the MCS modified values and the modified power specification values because it is understood by the UE these parameters should be used concurrently for subsequent communications. (i.e., the UE knows it should use the particular modified MSC with the particular specification included in the same instruction by convention).  <FIG(s). 8, 9; para. 0034, 0072, 0075-0078>.
	communicating using a first power consumption category of the set of power consumption categories selected by the UE based at least in part on the mapping. UE communications using the transmission parameters of the received instructions <FIG(s). 8, 9; para. 0034, 0072, 0075-0078>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by Hu_506. One of ordinary skill in the art would have been motivated to make this modification in order to provide more efficient battery life that corresponds to power transmission parameters<para. 0042, 0050>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Hu_506 (US20130077506), and further view of YANG_517 (US20210195517)
Claim(s) 5
CHENG_274 does not explicitly teach
wherein receiving the indication of power consumption category switching information comprises:
	receiving, from the network entity, an indication of a threshold for selecting a first power consumption category of the set of power consumption categories.
However in a similar endeavor, YANG_517 teaches
	wherein receiving the indication of power consumption category switching information comprises: BS sends (configuring) to terminal to switch to a particular power-saving state. In one embodiment the configuring it based on capability information the BS received from the terminal <FIG(s). 4, 5; para. 0019-0020, 0059>.
	wherein receiving the indication of power consumption category switching information comprises: BS sends (configuring) to terminal to switch to a particular power-saving state. In one embodiment the configuring it based on capability information the BS received from the terminal <FIG(s). 4, 5; para. 0019-0020, 0059>.
	receiving, from the network entity, an indication of a threshold for selecting a first power consumption category of the set of power consumption categories. In a first embodiment, BS can configure/send the terminal measurement information including a measurement value of a target signal. The measurement value of the target signal is of a certain type (RSRP, RSRQ, RSSI, etc.) and each type corresponds to a measurement value threshold. Accordingly the measurement value of a target signal indicates a threshold. In another embodiment, BS may further send, to the UE (configure) a timer corresponding to the first power consumption mode, and the timer is used to notify the terminal to, when the timer reaches a predetermined time value, configure a power consumption mode of the terminal as another power consumption mode being different from the first power consumption mode. Accordingly the predetermined time value can be considered a threshold that triggers a selection to another power consumption mode. <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 6
CHENG_274 does not explicitly teach
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
	a reference signal receive power threshold,
	a reference signal receive quality threshold,
	a signal-to-noise ratio threshold, or 
	a signal-to-noise-plus-interference ratio threshold.
However in a similar endeavor, YANG_517 teaches
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
	a reference signal receive power threshold, threshold associated with measurement value that is RSRP <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
	a reference signal receive quality threshold, threshold associated with measurement value that is RSRQ <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a signal-to-noise-plus-interference ratio threshold. threshold associated with measurement value that is SINR <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 7
CHENG_274 does not explicitly teach
	measuring one or more signals from the network entity;
	determining the measurement satisfies the threshold; and
	selecting the first power consumption category of the set of power consumption categories based at least in part on the determination that the measurement satisfies the threshold.
However in a similar endeavor, YANG_517 teaches
	measuring one or more signals from the network entity; In one embodiment, the terminal may determine the first power consumption mode in accordance with measurement value of a target signal, and configure the power consumption mode of the terminal as the first power consumption mode. <para. 0087-0088>.
	determining the measurement satisfies the threshold; and Terminal compares measurement value with corresponding value threshold <para. 0081, 0087-0088>.
	selecting the first power consumption category of the set of power consumption categories based at least in part on the determination that the measurement satisfies the threshold. Terminal compares measurement value with corresponding value threshold to determine which power consumption state to enter <para. 0081, 0087-0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 8
CHENG_274 does not explicitly teach
wherein the one or more signals comprise 
a primary synchronization signal, 
a secondary synchronization signal, 
a physical broadcast channel transmission, 
a channel state information reference signal, 
a tracking reference signal, 
a remaining system information transmission, 
a random access channel transmission, 
a paging physical downlink control channel transmission, 
a paging physical downlink shared channel transmission, or 
some combination thereof.
However in a similar endeavor, YANG_517 teaches
wherein the one or more signals comprise a 
a channel state information reference signal, One of the possible measured signals is CSI-RS <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 23
CHENG_274 does not explicitly teach
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining, for each of one or more power consumption categories of the set of power consumption categories, 
a reference signal receive power threshold, 
a reference signal receive quality threshold, 
a signal-to-noise ratio threshold, 
a signal-to-noise-plus-interference ratio, or 
some combination thereof.
However in a similar endeavor, YANG_517 teaches
	determining, for each of one or more power consumption categories of the set of power consumption categories
a reference signal receive power threshold, threshold associated with measurement value that is RSRP <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a reference signal receive quality threshold, threshold associated with measurement value that is RSRQ <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a signal-to-noise ratio threshold, threshold associated with measurement value that is SINR <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 23
CHENG_274 does not explicitly teach
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining, for each of one or more power consumption categories of the set of power consumption categories, 
a reference signal receive power threshold, 
a reference signal receive quality threshold, 
a signal-to-noise ratio threshold, 
a signal-to-noise-plus-interference ratio, or 
some combination thereof.
However in a similar endeavor, YANG_517 teaches
	determining, for each of one or more power consumption categories of the set of power consumption categories
a reference signal receive power threshold, threshold associated with measurement value that is RSRP <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a reference signal receive quality threshold, threshold associated with measurement value that is RSRQ <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a signal-to-noise ratio threshold, threshold associated with measurement value that is SINR <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 24
CHENG_274 does not explicitly teach
further comprising:
	transmitting one or more signals comprising 
a primary synchronization signal, 
a secondary synchronization signal, 
a physical broadcast channel transmission, 
a remaining system information transmission, 
a random access channel transmission, 
a paging physical downlink control channel transmission, 
a paging physical downlink shared channel transmission, or 
some combination thereof, 
	wherein the condition for UE operation in the first power consumption category is based at least in part on the transmitted one or more signals.
However in a similar endeavor, YANG_517 teaches
further comprising: 
	transmitting one or more signals comprising 
a channel state information reference signal, One of the possible measured signals is CSI-RS <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
	wherein the condition for UE operation in the first power consumption category is based at least in part on the transmitted one or more signals. In a first embodiment, BS can configure/send the terminal measurement information including a measurement value of a target signal. The measurement value of the target signal is of a certain type (RSRP, RSRQ, RSSI, etc.) and each type corresponds to a measurement value threshold. Terminal uses the threshold and measurement value to determine which power mode to enter <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Hu_506 (US20130077506), in view of YANG_517 (US20210195517), and further view of Stauffer_643 (US20210029643)
Claim(s) 10, 25
CHENG_274 does not explicitly teach
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
a thermal state threshold of the UE, 
a battery status threshold of the UE, or 
some combination thereof.
However in a similar endeavor, Stauffer_643 teaches
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
a thermal state threshold of the UE, UE enters enter a low-power mode in respond to a temperature of the UE (thermal state) being higher than a threshold.
a battery status threshold of the UE, or UE enters enter a low-power mode in respond to a battery value of the UE being lower than a certain threshold <FIG(s). 3; para. 0028-0031>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274, Hu_506 and YANG_517 with the embodiment(s) disclosed by Stauffer_643. One of ordinary skill in the art would have been motivated to make this modification in order to provide user device power saving techniques. See para. 0002-0005, 0012-0013.
Claim(s) 11
CHENG_274 does not explicitly teach
further comprising:
	determining a thermal state of the UE has satisfied the threshold, a battery status of the UE has satisfied a threshold, or both; and
	selecting the first power consumption category of the set of power consumption categories based at least in part on 
the determination that the thermal state of the UE satisfies the threshold, 
that the battery status of the UE satisfies the threshold, or 
both.
However in a similar endeavor, Stauffer_643 teaches
	determining a thermal state of the UE has satisfied the threshold, a battery status of the UE has satisfied a threshold, or both; and determined whether either the thermal state or battery level satisfies threshold. <FIG(s). 3; para. 0028-0031>.
the determination that the thermal state of the UE satisfies the threshold, UE enters enter a low-power mode in respond to a temperature of the UE (thermal state) being higher than a threshold. <FIG(s). 3; para. 0028-0031>.
that the battery status of the UE satisfies the threshold, or UE enters enter a low-power mode in respond to a battery value of the UE being lower than a certain threshold <FIG(s). 3; para. 0028-0031>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274, Hu_506 and YANG_517 with the embodiment(s) disclosed by Stauffer_643. One of ordinary skill in the art would have been motivated to make this modification in order to provide user device power saving techniques. See para. 0002-0005, 0012-0013.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Hu_506 (US20130077506), and further view of ASTERJADHI_510 (US20160219510)
Claim(s) 12
CHENG_274 does not explicitly teach
wherein receiving the indication of power consumption category switching information comprises:
	receiving an indication of a quality of service requirement; and
	selecting a first power consumption category of the set of power consumption categories based at least in part on the indication of the quality of service requirement.
However in a similar endeavor, ASTERJADHI_510 teaches
	receiving an indication of a quality of service requirement; and STA receives may determine to switch to the TWT power save mode based on the determination that a QoS message is received from the AP indicating an EOSP set to 1 or 0<FIG(s). 10, 13, 9; para. 0150-0152>.
	selecting a first power consumption category of the set of power consumption categories based at least in part on the indication of the quality of service requirement. STA receives may determine to switch to the TWT power save mode based on the determination that a QoS message is received from the AP indicating an EOSP set to 1 or 0 <FIG(s). 10, 13, 9; para. 0078, 0150-0152, 0160>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by ASTERJADHI_510. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate improved power management protocols and techniques for wireless networks and/or provide the benefits of TWT schedule protocol to networks. See para. 0051-0052.
Claim(s) 26
CHENG_274 does not explicitly teach
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining a mapping of one or more quality of service requirements to one or more power consumption categories of the set of power consumption categories, wherein the power consumption category switching information comprises the mapping; and 
	transmitting an indication of a quality of service requirement to the UE. 
However in a similar endeavor, ASTERJADHI_510 teaches
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining a mapping of one or more quality of service requirements to one or more power consumption categories of the set of power consumption categories, wherein the power consumption category switching information comprises the mapping; and AP generates a QoS message and use a EOSP set to map between at least one more power (1 or 0 to set power mode of terminal) <FIG(s). 10, 13, 9; para. 0078, 0150-0152, 0160>.
	transmitting an indication of a quality of service requirement to the UE. STA receives may determine to switch to the TWT power save mode based on the determination that a QoS message is received from the AP indicating an EOSP set to 1 or 0 <FIG(s). 10, 13, 9; para. 0078, 0150-0152, 0160>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and Hu_506 with the embodiment(s) disclosed by ASTERJADHI_510. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate improved power management protocols and techniques for wireless networks and/or provide the benefits of TWT schedule protocol to networks. See para. 0051-0052.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Hu_506 (US20130077506),  in view of YANG_517 (US20210195517), and further view of Wiberg_946 (US6628946)
Claim(s) 9
CHENG_274 does not explicitly teach
wherein the UE uses the one or more signals during idle mode operation.
However in a similar endeavor, Wiberg_946 teaches
wherein the UE uses the one or more signals during idle mode operation. If the UE mode is "idle mode", then a MS uses the IEs given by the system information block in idle mode. <FIG. 17(a); Col. 17, Ln. 19-21>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274, Hu_506 and YANG_517 with the embodiment(s) disclosed by Wiberg_946. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved broadcasting of system information which can reduce battery life of mobile stations (see Background).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Hu_506 (US20130077506),  in view of YANG_517 (US20210195517), and further view of Ekemark_862 (US20140004862)
Claim(s) 9
CHENG_274 does not explicitly teach
wherein the UE uses the one or more signals during idle mode operation.
However in a similar endeavor, Ekemark_862 teaches
	wherein the UE uses the one or more signals during idle mode operation. For UEs in idle mode, the network uses system information to influence the cell reselection behavior of the UEs. System information is transmitted in each cell and provides the UE with information about eligible carrier frequencies in the neighborhood and with parameters to control the cell selection and cell reselection of the UEs <para. 0010>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274, Hu_506  and YANG_517 with the embodiment(s) disclosed by Ekemark_862. One of ordinary skill in the art would have been motivated to make this modification in order to provide a solution for preserving a UE distribution achieved with load balancing in connected mode, when the UEs are released to idle mode. See Background, para. 0025.

Relevant Cited References
US20150346807
US20150351032
US20160353410

Examiner’s Notes
sets
Claim(s) 1, 3-7, 10-12, 14-16, 21-23, 26, 30
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”
This is particularly relevant to the independent claims where Hu_506 effectively a singleton set such that a single MCS is mapped to a single power category.

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415